UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4429


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MELVIN ERALDO RAMIREZ, a/k/a Benigno A. Medrano Centano,
a/k/a Benigo Medrano-Centeno, a/k/a Benigo Amilcar Centeno-
Meddrano, a/k/a Benigno Medrano, a/k/a Carlos Alberto
Samayoa, a/k/a Melvin Ramirez, a/k/a Melvin E. Ramirez,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:11-cr-00584-JCC-1)


Submitted:   December 21, 2012            Decided:   January 7, 2013


Before SHEDD, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, W. Todd Watson,
Assistant Federal Public Defender, Caroline S. Platt, Appellate
Attorney, Alexandria, Virginia, for Appellant.         Neil H.
MacBride, United States Attorney, Stacy M. Chaffin, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Melvin        Eraldo          Ramirez      pleaded      guilty      to       illegal

reentry after removal following his conviction of an aggravated

felony,    in     violation           of    8   U.S.C.    § 1326(b)(2)          (2006).          The

district court sentenced him to eighty-four months’ imprisonment

and   a   term    of       three      years’     supervised         release.         On    appeal,

Ramirez       challenges           the       procedural        reasonableness             of     the

sentence,        contending            that      the     district      court         failed       to

adequately       explain         the       imposition     of     a    three-year          term   of

supervised release when he was to be deported after serving his

term of imprisonment.                      See U.S. Sentencing Guidelines Manual

(“USSG”) § 5D1.1(c) & cmt. n.5 (2011); see USSG app. C., amend.

756 (effective Nov. 1, 2011).                    We affirm.

              When rendering a sentence, the district court “must

adequately explain the chosen sentence to allow for meaningful

appellate       review          and    to       promote    the       perception           of   fair

sentencing.”          Gall v. United States, 552 U.S. 38, 50 (2007).

However, a district court is not required to discuss the 18

U.S.C.    §     3553(a)         (2006)       sentencing     factors        in    a     checklist

fashion.      United States v. Johnson, 445 F.3d 339, 345 (4th Cir.

2006).        Furthermore,            “[w]hen     imposing      a    sentence        within      the

Guidelines,       .    .    .    the       explanation     need      not   be   elaborate         or

lengthy.”        United States v. Hernandez, 603 F.3d 267, 271 (4th

Cir. 2010).

                                                  2
            On appeal, we review a sentence, “whether inside, just

outside, or significantly outside the Guidelines range[,] under

a deferential abuse-of-discretion standard.”                    Gall, 552 U.S. at

41.   Because Ramirez did not object below to the adequacy of the

district court’s explanation for the sentence it imposed, our

review is for plain error.            United States v. Lynn, 592 F.3d 572,

577–78 (4th Cir. 2010); see United States v. Olano, 507 U.S.

725, 731–32 (1993) (detailing plain error standard).

            After     review   of     the        sentencing    transcript     and   the

parties’ briefs, we conclude that the district court adequately

explained    its     imposition     of   a       three-year    term   of    supervised

release.     The court considered Ramirez’s significant criminal

history and multiple prior unauthorized entries into the United

States as well as the § 3553(a) factors.                      Taking the facts and

circumstances of Ramirez’s case into consideration, the court

created a special condition of release, a prohibition against

unauthorized reentry.          Although the court did not specifically

tie the § 3553(a) factors to the term of supervised release in a

checklist manner, it is apparent that the court considered the

specific facts and circumstances of Ramirez’s case and found

that an added measure of deterrence was needed.                            Because the

district     court       thoroughly      explained       its    reasons      for    the

imposition    of     a    three-year     term       of   supervised    release,      we



                                             3
conclude that the district court committed no procedural error. ∗

Accordingly, we affirm the district court’s judgment.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




     ∗
       Ramirez also asserts that the district court should have
explained why it imposed the maximum term of supervised release,
as opposed to a lesser amount of time.     We conclude that the
same explanation that supported imposing a term of supervised
release in the first instance is similarly adequate to explain
the length of the term of supervised release deemed appropriate
by the district court.



                                     4